Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00608-CV

                        IN THE INTEREST OF J.C.R. and J.D.D., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02092
                        Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 4, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant mother appeals the trial court’s judgment terminating her parental rights to her

children, J.C.R. and J.D.D. The Texas Department of Family and Protective Services (“the

Department”) moved to have appellant’s parental rights terminated. After a bench trial, the trial

court found mother’s parental rights should be terminated because she violated various provisions

of section 161.001(1) of the Texas Family Code.                   See generally TEX. FAM. CODE ANN.

§ 161.001(1) (West 2014). The trial court further determined termination would be in the best

interests of the children pursuant to section 161.001(2). Id. § 161.001(2).




1
 The Honorable Laura Salinas is the judge of the 166th Judicial District Court, Bexar County, Texas. However, the
order of termination was signed by Associate Judge Charles E. Montemayor.
                                                                                     04-14-00608-CV


       Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Mother was provided a copy of the brief and informed of her right

to obtain a copy of the appellate record and file her own brief. See Nichols v. State, 954 S.W.2d

83, 85-86 (Tex. App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4.

Appointed counsel provided mother with a form which she could sign, date, and file with this court

in order to obtain a copy of the record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim.

App. 2014). Mother filed neither a request for the record nor a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating mother’s parental rights. We grant the motion to withdraw

and affirm the trial court’s judgment.


                                                 Marialyn Barnard, Justice




                                                -2-